                Case 19-01298-MAM         Doc 269     Filed 03/27/20     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

      Debtor.
____________________________________/

ROBERT C. FURR not individually but                           ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.

      Defendants.
____________________________________/

                CHAPTER 7 TRUSTEE ROBERT C. FURR’S RESPONSE TO
               MOTION TO LIFT PRELIMNARY INJUNCTION [ECF No. 258]

         Plaintiff, Robert C. Furr (the “Trustee” or “Plaintiff”), not individually, but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“Debtor” or “C&A”),

files this Response (the “Response”) to the Motion to Lift Preliminary Injunction [ECF No. 258]

filed by Defendant Jeffrey Siskind (“Defendant Siskind”), and states:

         1.      On August 9, 2019, the Court heard the Trustee’s Motion for Preliminary

Injunction [ECF No. 2]. Thereafter, with the consent of the adversary defendants, the Court

entered a preliminary injunction [ECF No. 25] (the “Preliminary Injunction”).

         2.      The Preliminary Injunction provided for, among other things, certain transfers and

their products, proceeds and replacements at issue in this adversary proceeding to be enjoined
              Case 19-01298-MAM          Doc 269     Filed 03/27/20     Page 2 of 4




from further dissipation pending further order of the Court. See Protected Transfers at ¶3(b) of

the Preliminary Injunction.

        3.      In his Motion, Defendant Siskind states that relief from the Preliminary Injunction

is necessary as the Related Entities may no longer be inoperative and may now possess assets.

Motion at ¶2.      Defendant Siskind further states that the Preliminary Injunction is now

“unnecessarily prejudicial.” Id.

        4.      Defendant Siskind however, fails to state how the consensual Preliminary

Injunction is prejudicial. More specifically, he fails to identify how the requested relief would

impact the Protected Transfers or to account for their current whereabouts.

        5.      Furthermore, Defendant Siskind appears to seek relief on behalf of the Related

Entities despite having been disqualified as their counsel [ECF No. 92]. The Related Entitles

(separately represented by counsel) have not joined in the relief sought by Defendant Siskind.

        6.      A pretrial conference is scheduled in this adversary proceeding on May 12, 2020.

The Trustee respectfully requests that the Preliminary Injunction remain in place, as modified,

through trial in this matter.

        WHEREFORE, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee, respectfully requests

the Court enter an Order: (i) sustain the Response; (ii) denying the Motion; and (iii) for such

further relief as the Court deems just and proper.




                                                 2
               Case 19-01298-MAM        Doc 269     Filed 03/27/20     Page 3 of 4




       Respectfully submitted this 27th day of March, 2020.

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel to the Chapter 7 Trustee
                                            100 S.E. 2nd Street, Suite 4400
                                            Miami, Florida 33131
                                            Tel.: (305) 349-2300
                                            Fax.: (305) 349-2310

                                            By:     /s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    Barry P. Gruher, Esq.
                                                    Florida Bar No. 960993

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 27th day of

March, 2020.

                                            By: /s/ Jesus M. Suarez
                                               Jesus M. Suarez, Esq.

                                       SERVICE LIST

Served Via CM/ECF Notification

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com


                                               3
             Case 19-01298-MAM         Doc 269     Filed 03/27/20      Page 4 of 4




Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                               4
